DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is requested to update the status of related applications in the “PRIORITY CLAIM” section of the specification. Note that Application No. 15/153,676 is now US Patent No. 10,057,823 and Application No. 16/037,732 is now US Patent No. 10,772,015.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 7, it is suggested to replace “the set of one or more parameters” with “the set of one or more parameter values”.
Claim 5, line 1, it is suggested to replace “the set of one or more parameters” with “the set of one or more parameter values”.
Claim 6, line 1, it is suggested to replace “the set of one or more parameters” with “the set of one or more parameter values”.
Claim 7, line 1, it is suggested to replace “the set of one or more parameters” with “the set of one or more parameter values”.
Claim 8, line 6, it is suggested to replace “the set of one or more parameters” with “the set of one or more parameter values”.

Claim 13, line 1, it is suggested to replace “the set of one or more parameters” with “the set of one or more parameter values”.
Claim 14, line 1, it is suggested to replace “the set of one or more parameters” with “the set of one or more parameter values”.
Claim 15, line 7, it is suggested to replace “the set of one or more parameters” with “the set of one or more parameter values”.
Claim 19, line 2, it is suggested to replace “the set of one or more parameters” with “the set of one or more parameter values”.
Claim 20, line 2, it is suggested to replace “the set of one or more parameters” with “the set of one or more parameter values”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,772,015. Although the claims at issue are not identical, they are not patentably distinct from each other because the two sets of claims have substantially the same limitations except that claims 1-17 of U.S. Patent No. 10,772,015 claim a user equipment and its corresponding method while this application claim a base station and the .

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer is timely filed
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest receive an indication from a user equipment that it is link budget limited and receive configuration information from the UE via an index value during random access channel (RACH) communication, wherein the configuration information specifies a set of one or more parameter values designed to provide improved performance for a link budget limited device, wherein the set of one or more parameters includes timer values for link budget limited devices, including: a T300 timer value, a T301 timer value, and a T310 timer value for radio link failure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472